        Case 4:18-cv-00289-CRW-SBJ Document 15 Filed 05/10/19 Page 1 of 1



                                     IN THE UNITED STATES DISTRICT COURT
                                      FOR THE SOUTHERN DISTRICT OF IOWA
                                               CENTRAL DIVISION

DANIEL THOMAS ROBBINS,                                               :
     Plaintiff,                                                      :
                                                                     :   CIVIL ACTION No.: 4:18-cv-289
          v.                                                         :
                                                                     :
THE CITY OF DES MOINES, IOWA,                                        :   PLAINTIFF’S RESISTANCE TO
Des Moines Police Detective BRAD                                     :   DEFENDANTS’ MOTION FOR
YOUNGBLUT and Des Moines Police                                      :   SUMMARY JUDGMENT
Lieutenant JOSEPH LEO, and                                           :
Des Moines Police Sergeant                                           :
CHRISTOPHER CURTIS,                                                  :
       Defendants.                                                   :


          COMES NOW Plaintiff Daniel Robbins, through the undersigned counsel and resists

the Defendants’ Motion for Summary Judgment. Contemporaneously with this resistance,

Plaintiff submits a statement of disputed facts and a memorandum of authorities pursuant

to Federal Rule of Civil Procedure 56.

                                                                         Respectfully submitted,

                                                                         s/Gary Dickey
                                                                         Gary Dickey, AT0001999
                                                                         DICKEY & CAMPBELL LAW FIRM, P.L.C.
                                                                         301 East Walnut Street, Suite 1
                                                                         Des Moines, IA, 50309
                     CERTIFICATE OF SERVICE
  The undersigned hereby certifies that on 05/10/19 a true copy of       Tel: 515-288-5008 Fax: 515-288-5010
  the foregoing instrument was served upon each of the attorneys         gary@dickeycampbell.com
  of record, or the parties if unrepresented, at their respective
  addresses disclosed on the pleadings electronically and by U.S.
  Mail.                                                                  s/Glen S. Downey
                                                                         Glen S. Downey, AT0012428
 Signature: /s/ Gary Dickey
                                                                         Law Offices of Glen S. Downey, LLC
                                                                         5214 Ingersoll Avenue
                                                                         Des Moines, IA, 50312
                                                                         Tel: 412.865.7110
                                                                         glen@downey-law.net

                                                                         Attorneys for Daniel Thomas Robbins
